In an action to restrain the conveyance, transfer or incumbrance of certain real property, and for other relief, the appeal is from an order which granted respondents’ motion to restore the action to the Equity Calendar and denied appellants’ cross motion for a jury trial of all the issues raised by the amended complaint and by the counterclaim of appellant Topsy’s Northern Blvd., Inc., for money damages against respondents, with leave, after the disposition of the equity causes of action herein, to apply for any necessary and proper directions with respect to the trial by jury of the said counterclaim. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Hallinan and Kleinfeld, JJ., concur.